UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6102


JONATHAN EUGENE BRUNSON,

                     Plaintiff - Appellant,

              v.

STATE OF NORTH CAROLINA; NORTH CAROLINA DEPARTMENT OF
JUSTICE; OFFICE OF THE DISTRICT ATTORNEY; OFFICE OF THE 12TH
JUDICIARY,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:17-ct-03083-D)


Submitted: May 17, 2018                                           Decided: May 21, 2018


Before KING and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan Eugene Brunson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jonathan Eugene Brunson appeals the district court’s order dismissing his

42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Brunson v. North Carolina, No. 5:17-ct-03083-D (E.D.N.C.

Oct. 11, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                           AFFIRMED




                                           2